Citation Nr: 1524972	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  10-39 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	African American PTSD Association


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from August 2001 to November 2004.

This matter comes to the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veterans Appeals Control and Locator System (VACOLS) shows that the Veteran requested that his Travel Board hearing scheduled for April 28, 2015 be rescheduled as he was going to be out of town.  There is no record of the postponement request in VBMS or Virtual VA.  Thus, it is not clear if the request for the hearing to be postponed was submitted in writing or when the request was received.  Nonetheless, as the presiding Veterans Law Judge agreed to postpone the hearing, and the Veteran has stated that he was going to be out of town at the time of the hearing, then good cause has been shown as to why the Veteran could not appear at his scheduled hearing in accordance with 38 C.F.R. § 20.702(c).

Accordingly, the case is REMANDED for the following action:

Reschedule the Veteran for the next available Board video conference or Travel Board hearing at his local VA Regional Office as soon as practicable.  Both he and his representative should be notified of the date, time, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




